372



    OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN




BonorableGeorgeEI.Sheppard
Goqtrollsr of Publla Accounts
Austin,Tera6
Dear Sir:
                    cpiniorl
                           ao. O-25




                                           xas v. A.

                                           ts for the aolleo-
                                            The defendanttax-
payor filed w
                                   da, this defendantwould




     doublewhat it shouldhave bae,enand what Ws8 oommOn]s
     wad as a basis of value o&~@#~W.land9 BimilarW .
     situatedand of lfke nature in Gol.llng#ox$hGounty,
     'laxaa.-
         Defendantalso prays for the PolMwlng jud@aentOf
the oeurt;
          VfEWZ~ORE thhlsdefendantpray6 that ha hat@
     jud@ant Of the Court,ashab~iehil&the Vale Of
     the land in questian,at not exee@dingthS BuBlQf
EkmorableG.org.H. sh.pppard,
                           page 3.


     1931, 193S, and 1933 and is entitledto t.o.v.r
     taxcu,a8 to all or said 8oetlonor land r0r the
     yeem 0r 1934, 1935, 1936, 1937, luld1938 fnolu-
     rive to6eth.rwith th. legal p.naltyinterest
     and .#t. barred on the valuation for raoh par
     a. above set rorth and ie entitledto a rore-
     oloeureOf the tU lien on aald propertyior the
     tuen egelaatthe uam as hasrein   shown."
           Your attentionis ml&de:    opinionNo. O-1888of
thie Departmenteddrrr8edto           . Youaxe  advIsedthe&
the .onolu.lon.annmmoed ln CL t opinionare ap lioabl.to
the uabe you present. A oopy c+ftke 6~~0 ie 0~6Pored r0r
four iarormation.  ft 1. our opinionthat the udr.a;,z
fn th. oam of Stat. '1.A. J. Layeook 58 a rali4
the mme iu not rubjeotta oollateralattaok.
                         your letter
               ,AOU~mpUAying         you saolose 4 letter ad-
dressed   to youmelt fron Honorable Boward 9. fig &I tiamusor-
Oolleotor   of taz.. of Gollingrrorth County in whfoiithe fol-
I-       statementlu oontaiaetl~
               *Al60,we   would   like to hare approvaltrap
     the Attorney4Jener.lon thin prooedure,a. th.re
     are other taxpayerswalti the otttoola.or thla
                              "&o DlatriatCourt to
     oaue, and ready to step in
     hme their valuationsrmluoed.~
          Thlu opinionis not to be construeda8 &ring ap-
provalor ths Att#rnQy Gensral.9~Ospertimmt  to the general
gzg;tft" or golqg into DtitrlotCourt to have raluatiorm
       . under the law or this State euch pre0.du.mmay be
armployedanly in oertalnsplsoifledotta   and eaoh oaee rortr
cm its own partioulartaotu.